UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 07-4521



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MARIO SOTO-LARIOS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
District Judge. (5:06-cr-00276-D)


Submitted:   January 4, 2008                  Decided:   June 3, 2008


Before MICHAEL, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, G. Alan DuBois,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant. George E. B. Holding, United States Attorney, Anne M.
Hayes, Jennifer P. May-Parker, Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Mario Soto-Larios pled guilty to illegal reentry by an

aggravated felon, 8 U.S.C. § 1326(a), (b)(2) (2000), and was

sentenced to a term of fifty-seven months imprisonment. He appeals

his sentence.     We affirm.

             Soto-Larios moved for a sentence below the guideline

range, arguing that a sentence of twenty-four months would be

adequate.    As grounds for a departure or variance, Soto-Larios (1)

cited his good character, as attested to by family members, co-

workers, and employers; (2) argued that his prior convictions

occurred during a brief anomalous period of his life; and (3)

argued that the 16-level enhancement he received for a prior crime

of violence* resulted in a sentencing range that was greater than

necessary to punish him fairly.       He also asked the court to take

into account that defendants sentenced in districts with fast-track

programs were more likely to receive reduced sentences, thus

arguably creating a sentencing disparity.

             However, the district court decided to impose a sentence

within the guideline range.        The court noted its obligation to

consider the factors set out in 18 U.S.C.A. § 3553(a) (West 2000 &

Supp.    2007).    The   court   observed   that    Soto-Larios   had   been

convicted of two serious crimes, one of which was committed while



     *
      U.S.    Sentencing   Guidelines      Manual   §   2L1.2(b)(1)(A)(ii)
(2006).

                                   - 2 -
he was on probation, and that after he was deported Soto-Larios

returned   to   the   country   illegally.    The   court   stated   that

deterrence to others considering illegal reentry was an important

consideration. The court stated that, even if it had discretion to

impose a below-guideline sentence based on fact-track disparity, as

argued by Soto-Larios, his case was not an appropriate one for the

exercise of that discretion.

           We will affirm a sentence imposed by the district court

as long as it is “within the statutorily prescribed range and is

reasonable.”    United States v. Moreland, 437 F.3d 424, 433 (4th

Cir.), cert. denied, 126 S. Ct. 2054 (2006) (internal quotation

marks and citation omitted).         When sentencing a defendant, a

district court must: (1) properly calculate the guideline range;

(2) determine whether a sentence within that range serves the

factors under 18 U.S.C.A. § 3553(a) (West 2000 & Supp. 2007); (3)

implement mandatory statutory limitations; and (4) explain its

reasons for selecting a sentence. United States v. Green, 436 F.3d

449, 455-56 (4th Cir.), cert. denied, 126 S. Ct. 2309 (2006).          A

sentence within a properly calculated advisory guideline range is

presumptively reasonable.       Id. at 457; see Rita v. United States,

127 S. Ct. 2456 (2007) (upholding presumption of reasonableness).

This presumption can only be rebutted by showing that the sentence

is unreasonable when measured against the § 3553(a) factors.




                                   - 3 -
United States v. Montes-Pineda, 445 F.3d 375, 379 (4th Cir. 2006),

cert. denied, 127 S. Ct. 3044 (2007).

           Here, we conclude that the sentence was reasonable.   The

maximum statutory sentence for a violation of § 1326(a)(2) is

twenty years.   Soto-Larios does not contest the calculation of his

guideline range, and the district court sentenced him to fifty-

seven months, the bottom of the range.   The district court imposed

the sentence after considering the arguments at the sentencing

hearing and the § 3553(a) factors.

           We therefore affirm the sentence imposed by the district

court.   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                           AFFIRMED




                               - 4 -